Name: 2007/100/EC: Commission Decision of 14 February 2007 on a Community financial contribution for Belgium for its programme for strengthening in 2007 inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2007) 414)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  international trade;  agricultural activity;  cooperation policy;  Europe;  EU finance
 Date Published: 2007-02-15; 2007-08-24

 15.2.2007 EN Official Journal of the European Union L 43/37 COMMISSION DECISION of 14 February 2007 on a Community financial contribution for Belgium for its programme for strengthening in 2007 inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2007) 414) (Only the Dutch and French texts are authentic) (2007/100/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the sixth subparagraph of Article 13c(5) thereof, Whereas: (1) Directive 2000/29/EC provides for a Community financial contribution to be granted to Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries. (2) Belgium has established a programme to strengthen in 2007 its inspection infrastructures for checks on plants and plant products coming from third countries. It has applied for the allocation of a Community financial contribution for 2007 for its programme in accordance with Commission Regulation (EC) No 998/2002 of 11 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a Community financial contribution for Member States in order to strengthen inspection infrastructures for plant health checks on plants and plant products coming from third countries (2). (3) The technical information provided for by Belgium has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has prepared a list of inspection posts eligible for strengthening, which give details of the amount of the proposed Community financial contribution to each inspection post. The information has also been examined by the Standing Committee on Plant Health. (4) After assessment of the programme, the Commission has concluded that the conditions and criteria set out in Directive 2000/29/EC and Regulation (EC) No 998/2002 for the grant of a Community financial contribution have been met. (5) Accordingly, it is appropriate to allocate a Community financial contribution to cover the expenditure of the programme for 2007 presented by Belgium. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The allocation of a Community financial contribution to cover expenditure to be incurred in 2007 by Belgium for its programme for strengthening inspection posts is hereby approved. Article 2 The maximum amount of the Community financial contribution as provided for in Article 1 shall be EUR 48 842,63 and shall be as set out in the Annex. Article 3 The Community financial contribution to the programme as set out in the Annex shall only be paid when: (a) evidence of the purchase and/or improvement of the equipment and/or facilities listed in the programme has been given by the Member State concerned to the Commission by appropriate documentation; and (b) a request for payment of the Community financial contribution has been submitted by the Member State concerned to the Commission, in accordance with the rules provided for in Article 3 of Regulation (EC) No 998/2002. Article 4 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 14 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) OJ L 152, 12.6.2002, p. 16. The Regulation was published as Regulation (EC) No 997/2002 but the number was corrected by a corrigendum (OJ L 153, 13.6.2002, p. 18). ANNEX PROGRAMME FOR STRENGTHENING INSPECTION POSTS Programme with corresponding Community financial contribution to be allocated in 2007 (EUR) Member State Names of the inspection posts (administrative unit, name) Eligible expenditure Maximum Community financial contribution, rate of 50 % Belgium Antwerpen 21 823,83 10 911,92 Gent 2 658,98 1 329,49 LiÃ ¨ge (Bierset) 2 943,05 1 471,52 Oostende 21 821,40 10 910,70 Zaventem 25 399,21 12 699,60 Zeebrugge 23 038,81 11 519,40 Total Community financial contribution 48 842,63